Citation Nr: 0011525	
Decision Date: 05/02/00    Archive Date: 05/09/00

DOCKET NO.  96-39 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
schizophrenia. 

2.  Entitlement to service connection for arthritis.

3. Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for cirrhosis of the 
liver.

5. Entitlement to service connection for chronic back pain.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel


INTRODUCTION

The veteran served on active duty from November 1979 to 
August 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

The issue of entitlement to an increased rating for 
schizophrenia will be addressed in the remand at the end of 
this action.


FINDINGS OF FACT

1.  The claim for service connection for arthritis is not 
plausible.

2.  The claim for service connection for diabetes mellitus is 
not plausible.

3.  The claim for service connection for cirrhosis of the 
liver is not plausible.

4.  The claim for service connection for chronic back pain is 
not plausible.


CONCLUSIONS OF LAW

1.  The claim for service connection for arthritis is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for diabetes mellitus is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The claim for service connection for cirrhosis of the 
liver is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

4.  The claim for service connection for chronic back pain is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991).  
Additionally, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d) (1999).  Service incurrence of arthritis, diabetes 
mellitus or cirrhosis of the liver may be presumed if it is 
manifested to a compensable degree within a year of the 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999). 

As a preliminary matter, the Board must determine whether the 
veteran has presented evidence of well-grounded claims for 
service connection, that is, whether he has presented claims 
that are plausible and meritorious on their own or capable of 
substantiation.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78 (1990); Grottveit v. Brown, 5 Vet. App. 91 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  In order for a direct service connection claim to be 
well grounded, there must be:  (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Where a determinative issue involves medical 
causation or diagnosis, competent medical evidence to the 
effect that the claim is plausible is required.  Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  A claim also may be 
well grounded if the condition is observed during service, 
continuity of symptomatology is demonstrated thereafter and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 497 
(1997).  

If the veteran has not submitted evidence of a well-grounded 
claim, the claim must fail, and VA has no duty to, and may 
not, assist the veteran in the development of the claim.  See 
Morton v. West, 12 Vet. App. 477 (1999); see also Epps, 
supra; Caluza at 504.

The veteran's service medical records show no complaint or 
finding of back pain, no other pertinent complaint or 
abnormal finding, and no diagnosis of arthritis, diabetes 
mellitus, or cirrhosis of the liver.

The post-service medical evidence of record includes no 
medical evidence suggesting the presence of any of the 
veteran's claimed disabilities in service or until years 
thereafter or suggesting that any of the claimed disabilities 
are etiologically related to service.  

The evidence linking the claimed disabilities to service is 
limited to the veteran's own statements.  As a lay person, 
the veteran is not qualified to render a medical diagnosis or 
an opinion concerning medical etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Therefore, the Board 
must conclude that the veteran's claims for service 
connection for arthritis, diabetes mellitus, cirrhosis of the 
liver, and chronic back pain are not well grounded.


ORDER

Entitlement to service connection for arthritis is denied.

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for cirrhosis of the liver 
is denied.

Entitlement to service connection for chronic back pain is 
denied.


REMAND

Service connection for paranoid schizophrenia was granted in 
a Board decision dated in May 1983 and implemented by a 
rating decision dated that same month.  Since that time, 
paranoid schizophrenia has been a consistent psychiatric 
diagnosis for the veteran.  However, review of the most 
recent VA psychiatric examination report dated in September 
1999 reveals that the examining physician did no believe that 
the veteran's primary psychiatric disability was paranoid 
schizophrenia.  In his assessment, the examiner questioned 
the diagnosis of paranoid schizophrenia but noted that the 
veteran had severe psychiatric problems and that he was not 
capable of working and earning a living.  The examiner opined 
that the veteran's main problems were that he angers easily 
and has difficulty controlling his impulses.  The examiner 
also noted that the veteran has difficulty with authority 
figures and has very little respect for the law or social 
norms.  The examiner diagnosed an intermittent explosive type 
impulse control disorder, paranoid schizophrenia by history, 
and antisocial personality disorder (not otherwise 
specified).  A GAF score of 55 was assigned.

It is not clear to the Board that this new diagnosis is 
correct in view of the extensive earlier evidence showing 
diagnoses of schizophrenia.  Moreover, it is not clear 
whether the new diagnosis, if correct, represents a 
progression in the previously diagnosed disorder, correction 
of the previous diagnosis, or the development of a new and 
separate disorder.  Therefore, further VA psychiatric 
examination of the veteran is needed.  See 38 C.F.R. § 4.125 
(1999)..

The Board also notes that in an August 1997, the RO attempted 
to obtain any Social Security Administration (SSA) decision 
with respect to the veteran as well as the record upon which 
it was based.  No response from SSA is of record.  The Board 
is of the opinion that the RO should once again attempt to 
obtain any pertinent outstanding SSA records for the veteran.

In a letter dated in March 1998, the RO informed the veteran 
that his claim for a total rating based upon unemployability 
due to service-connected disabilities had been denied because 
of failure to remit an updated VA Form 21-8940, Application 
for Increased Compensation Based on Unemployability.  The 
veteran's then attorney expressed disagreement with this 
decision in a letter received in April 1998.  To date, the RO 
has not issued a statement of the case of the case addressing 
the issue of entitlement to a total rating based upon 
unemployability due to service-connected disabilities.  Under 
these circumstances, the Board must remand this claim to the 
RO.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 
Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
pending claims.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims file any medical records 
identified by the veteran which have not 
been secured previously.  In any event, 
the RO should obtain medical records from 
the VA Medical Center in Oklahoma City, 
Oklahoma, reflecting treatment of the 
veteran since September 1997.

2.  The RO should contact SSA and request 
it to provide a copy of any decision it 
has rendered regarding disability 
benefits for the veteran and a copy of 
the record upon which any decision was 
based.

3.  Then, the RO should arrange for the 
veteran to undergo a VA examination by a 
psychiatrist other than the examiner who 
examined the veteran in September 1999.  
All indicated tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in 
detail.  The examiner should determine 
the nature and extent of all currently 
present acquired psychiatric disorders.  
If an acquired psychiatric disorder other 
than schizophrenia is diagnosed, the 
examiner should indicate whether this 
diagnosis represents a progression in the 
previously diagnosed schizophrenia, 
correction of the prior diagnosis of 
schizophrenia or the development of a new 
psychiatric disorder.  If the examiner 
believes that it represents a new 
psychiatric disorder, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the new 
disorder is etiologically related to the 
service-connected schizophrenia.  

With respect to each of the psychiatric 
symptoms identified in the new criteria 
for evaluating mental disorders, the 
examiner should indicate whether such 
symptom is a manifestation of the 
veteran's service-connected psychiatric 
disability.  To the extent possible, the 
manifestations of service-connected 
psychiatric disability should be 
distinguished from those of any other 
psychiatric disorder present.  The 
examiner should provide an opinion 
concerning the degree of social and 
industrial impairment resulting from the 
service-connected psychiatric disability, 
to include whether it renders the veteran 
unemployable.  The examiner should also 
provide a global assessment of 
functioning score based on the service-
connected psychiatric disability with an 
explanation of the significance of the 
score assigned.  The rationale for all 
opinions expressed should also be 
provided.  The claims folder must be made 
available to and reviewed by the 
examiner.  The examination report should 
reflect that the claims folder has been 
reviewed by the examiner. 

4.  Thereafter, the RO should review the 
claims folder and ensure that all 
development actions, including the 
medical examination and requested 
opinions, have been conducted and 
completed in full.  Then, the RO should 
undertake any other indicated 
development, and readjudicate the issue 
of entitlement to an increased rating for 
psychiatric disability, to include 
consideration of whether the service-
connected psychiatric disability should 
be reclassified and whether service 
connection should be granted for any 
other psychiatric disorder. The RO should 
consider the rating criteria effective 
prior to and after November 7, 1996, 
applying whichever criteria are more 
favorable to the veteran.  Karnas v. 
Derwinski, 1 Vet.App. 308, 313 (1991).  
If not rendered moot, the RO should also 
readjudicate the issue of entitlement to 
a total rating based on unemployability 
due to service-connected disabilities.

5.  If the an increased rating for 
service-connected psychiatric disability 
is not granted to the veteran's 
satisfaction and/or a total rating based 
on unemployability due to service-
connected disabilities is denied, the RO 
should issue a supplemental statement of 
the case covering all issue in appellate 
status and inform the veteran of the 
requirements to perfect an appeal with 
respect to any new issue(s) addressed in 
the supplemental statement of the case. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 







remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

